Title: To James Madison from Charles Hume, 13 February 1806 (Abstract)
From: Hume, Charles
To: Madison, James


                    § From Charles Hume. 13 February 1806, “ElKrun Fauquere Va.” “I have a piace of land in the County of orange which Joines your land on one line for a mile & three Quarters, and is all in wood which Contains four hundred & fifty one acres by a late survey & I wish to sell the same & was advisd by your stewad as well as Mr. Thomas Meacon that it would suit you and there was no doubt but youd become the Purchaser and advisd me to rite you on the subject before I offerd it To any person & have taken the Liberty of addressing you on the subject and if your honour think it will suit you to buy Ill thank you for an answr.”
                